                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


BRENDA MAYES,

                     Plaintiff,                CASE NO. 18-10436
                                               HON. DENISE PAGE HOOD
v.

UNITED STATES OF AMERICA,

                     Defendant.

                                               /

         ORDER GRANTING DEFENDANT’S MOTION TO DISMISS [#6]

    I.   BACKGROUND

         On December 14, 2017, Plaintiff Brenda Mayes (“Mayes”) brought this action

against Christina Montemayor (“Montemayor”) for Defamation (Count I) and

Intentional Infliction of Emotional Distress (Count II) in the Circuit Court for

Macomb County, Michigan.          (Doc # 1-2)      Mayes and Montemayor are both

employed by the United States Department of Defense at the U.S. Army Tank

Automotive Command (“TACOM”). (Doc # 1-2, Pg. 4, ¶¶ 7–8) On February 6,

2018, Montemayor removed this case to federal court. (Doc # 1) The United States

of America (“United States”) was substituted for Montemayor as the sole defendant

in this case on February 16, 2018. (Doc # 4)


                                          1 
 
      Mayes and Montemayor are colleagues. Mayes alleges that Montemayor

made false accusations against her to other colleagues and in formal reports, as

retaliation for a verbal altercation that the two colleagues had at work and claims

that Montemayor caused her to suffer “severe and serious emotional distress.” (Doc

# 1-2, Pg. 7–8, ¶¶ 21, 24, 28–34, 39)

      On or about June 19, 2017, Mayes was subject to an Equal Employment

Opportunity counselor’s report for the purpose of processing complaints of

discrimination. (Doc # 9, Pg. 10) Mayes described the actions of Montemayor in

the report. (Id.) On August 25, 2017, Mayes was sent a letter that set forth the

following:

      This refers to your discrimination complaint filed on 3 August 2017.
      Your initial contact and your initial interview with an EEO official were
      on 19 June 2017. You received your Notice of Right to File a Formal
      Complaint of Discrimination on 20 July 2017.

      You allege subjection to a hostile work environment based on your age
      (61) and sex (female) when from 2011 through on or about 10 May
      2017, you were harassed both sexually and non-sexually by your
      coworker Ms. Christina “Tina” Montemayor when she commented
      [sic] the length of your skirt, called you a big legged heifer, told you
      green ain’t your color, yelled at you while flinging her arms around,
      jerking her neck and shoulders back and forth like she was going to hit
      you, implied you are a lesbian, grabbed your legs trying to scare you,
      defamed your character, lied, referred to you in derogatory terms and
      made a video of you dancing then spread it throughout the office.

      Based on my review of the complaint file, and conditioned upon a final
      decision by the Army Director of EEO or designee, I have accepted the
      above claim for investigation.


                                         2 
 
(Id., Exh. B, Pg. 22) (emphasis added in original). Mayes’ claim was denied on or

about October 5, 2017. (Id., Exh. C, Pg. 27) Mayes filed this action a little over two

months later. (Doc # 1-2)

          This matter is before the Court on United States’ Motion to Dismiss for lack

of subject matter jurisdiction and for failure to state a claim upon which relief can

be granted, filed on March 26, 2018. (Doc # 6) Mayes filed a Response on April

13, 2018. (Doc # 9) The United States filed a Reply on April 27, 2018. (Doc # 10)

For the reasons that follow, the United States’ Motion to Dismiss is GRANTED.

    II.   STANDARD OF REVIEW

          Fed. R. Civ. P. 12(b)(1) provides for the dismissal of an action for lack of

subject matter jurisdiction. A Rule 12(b)(1) motion for lack of subject matter

jurisdiction can challenge the sufficiency of the pleading itself (facial attack) or the

factual existence of subject matter jurisdiction (factual attack).           Cartwright v.

Garner, 751 F.3d 752, 759-60 (6th Cir. 2014) (citing United States v. Ritchie, 15

F.3d 592, 598 (6th Cir. 1994). In the case of a facial attack, the court takes the

allegations of the complaint as true to determine whether the plaintiff has alleged a

basis for subject matter jurisdiction. Id.

          In the case of a factual attack, a court has broad discretion with respect to what

evidence to consider in deciding whether subject matter jurisdiction exists, including

evidence outside of the pleadings, and has the power to weigh the evidence and


                                               3 
 
determine the effect of that evidence on the court’s authority to hear the case. Id.

Plaintiff bears the burden of establishing that subject matter jurisdiction exists. DLX,

Inc. v. Commonwealth of Kentucky, 381 F.3d 511, 516 (6th Cir. 2004).

III.   ANALYSIS

       The United States makes a factual attack on the complaint, arguing that this

Court lacks subject matter jurisdiction to hear Mayes’ tort claims because Mayes has

not exhausted all administrative remedies. (Doc # 6, Pg. 8) Mayes argues that she

clearly exhausted her administrative remedies, as evidenced by her EEO report and

the subsequent denial of her claim. (Doc # 9, Pg. 11–12) The United States contends

that, irrespective of whether Mayes’ EEO complaint placed the United States on

notice of her potential tort claims, the facts as presented by Mayes demonstrate that

she failed to exhaust her administrative remedies under the Federal Tort Claims Act

(28 U.S.C. § 2675(a)) (“FTCA”), by failing to place a value on her claim by

providing a sum certain. (Doc # 9, Exh. A, Pg. 17; Doc # 10, Pg. 4–5) The Court

agrees.

       Mayes concedes that her claims are brought under the FTCA, as her claims

are against the federal government “for money damages for injury or loss of property

or personal injury . . . caused by the negligent or wrongful act or omission of any

federal employee of the Government which acting within scope of his office or

employment.” 28 U.S.C. § 2675(a). The FTCA “provides the exclusive remedy for


                                           4 
 
injuries to persons or property arising from the tortious acts of federal employees

acting within the scope of their employment.” Arbour v. Jenkins, 903 F.2d 416, 420

(6th Cir. 1990).

      Although Mayes made an EEO discrimination complaint and mentions

defamation, her complaint is insufficient to establish subject matter jurisdiction. “In

order for a person to file a tort claim under the FTCA, it is required that [s]he 1) give

written notice of a claim sufficient to enable the agency to investigate the claim and

2) place a value (or ‘sum certain’) on the claim.” Glarner v. U.S. Dep’t of Veterans

Admin., 30 F.3d 697, 700 (6th Cir. 1994); see also 28 U.S.C. § 2401(b); 28 U.S.C.

§ 2675. Based on Exhibit “A” to Mayes’ Response to the present Motion, it is clear

that Mayes did not request monetary relief in her EEO discrimination complaint. In

Section VI of the complaint, titled “Relief Sought,” Mayes indicated that she was

“undecided,” but wanted Montemayor reassigned. (Doc # 9, Exh. A, Pg. 17) It is

clear that Mayes has failed to provide evidence that she asserted a claim for damages

or a sum certain. See Jones v. Johnson, 707 F. App’x 321, 332 (6th Cir. 2017)

(“[Plaintiff] did not place a sum certain on her claim, and consequently did not meet

the exhaustion requirement.”). Mayes has failed to meet the exhaustion requirement.

This Court does not have jurisdiction over her tort law claims against the United

States.




                                           5 
 
      In addition, the Court notes that the FTCA bars suits against the United States

for claims of “libel, slander, misrepresentation, deceit, or interference with contract

rights.” 28 U.S.C. § 2680(h). The Court does not have jurisdiction over Mayes’

defamation claim against the United States. See Smalls v. Emanuel, 840 F. Supp. 2d

23, 34 (D.D.C. 2012).

IV.   CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Defendant United States of America’s

Motion to Dismiss (Doc # 6) is GRANTED.

      IT IS FURTHER ORDERED Plaintiff Brenda Mayes’ claims against

Defendant United States of America are DISMISSED WITH PREJUDICE.



                                               s/Denise Page Hood
                                               Chief Judge, U. S. District Court
DATED: March 29, 2019




 




                                          6 
 
